Per curiam.
After a grievance was filed with the State Bar of Georgia by the Investigative Panel of the State Disciplinary Board, J. Robert Benton filed a petition for voluntary surrender of his license to practice law in the State of Georgia. The grievance stated that Benton, in his “failure *833to account for funds held in a fiduciary capacity,” may have violated Standards 4 (engaging in professional conduct involving misrepresentation) and 65 (failing to account for money held in a fiduciary capacity).
Decided November 6, 1995.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Benton admitted conduct in violation of Standard 4 of Bar Rule 4-102 (d) by issuing letters as an attorney on his law firm stationery in which he stated that an investment arbitrage program known as the “Savage Program” was a legal enterprise. He admitted that the program was subsequently determined to be a fraudulent investment scheme and that by issuing the letters he engaged in professional conduct that resulted in misrepresentation.
The State Bar does not object to the voluntary surrender of Benton’s license, and the review panel has recommended that the petition be granted.
Having reviewed the record, we adopt the recommendation of the review panel and accept Benton’s petition for voluntary surrender of his license to practice law in the State of Georgia. A voluntary surrender is tantamount to disbarment, and Benton is reminded to take all steps necessary to protect his clients and to comply fully with State Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.